IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 23, 2008
                                     No. 07-60456
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ROSE M CROSBY

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:06-CR-130-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Rose M. Crosby appeals her jury convictions for filing fraudulent claims
against the United States, making false statements to the United States, theft
of public money, and mail fraud. She argues that the district court erred in
denying her proposed jury instruction regarding good faith. The district court’s
instructions on the meaning of the terms “willfully” and “knowingly” were
sufficient to substantially cover the defense of good faith as to every count of
Crosby’s indictment. See United States v. Giraldi, 86 F.3d 1368, 1376 (5th Cir.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60456

1996); United States v. Dillman, 15 F.3d 384, 393 (5th Cir. 1994). The jury
charge as a whole properly stated the applicable law, and Crosby was able to
argue her defense of good faith to the jury. See Giraldi, 86 F.3d at 1376;
Dillman, 15 F.3d at 393.     The district court’s denial of Crosby’s proposed
instruction on good faith was not an abuse of discretion. See Giraldi, 86 F.3d at
1376.
        AFFIRMED.




                                       2